

AGREEMENT
 
This Agreement (the “Agreement”) is dated September 30, 2010 and is made by and
between Sanswire Corp. (the “Company”), on one hand, and Jonathan Leinwand
(“Shareholder”), on the other hand.
 
WHEREAS, the Company entered into a conversion agreement (the “Conversion
Agreement”) with Shareholder pursuant to which the Company agreed to convert
$319,118.85 in outstanding wages owed to Shareholder from October 17, 2007 to
April 3, 2009, (the “Wages”) into 50,978 shares of Series E Preferred Stock of
the Company (the “Shares”);
 
WHEREAS, the physical certificate representing the Shares was not delivered;
 
WHEREAS, the parties desire to cancel the Conversion Agreement;
 
WHEREAS, in connection with the cancelation of the Conversion Agreement, the
Shareholder has agreed to waive his rights to the Shares allowing the company to
cancel the Shares;
 
WHEREAS, as a result of the cancelation, the Company has agreed to reinstate the
Wages as a debt on the books of the Company;
 
WHEREAS, the Company and Shareholder have elected to enter into this Agreement
pursuant to which the Company will reinstate the Wages as a debt of the Company
in consideration for the waiving his rights to the Shares allowing the Company
to cancel the Shares;
 
NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the Company and Shareholder
as follows:
 
1.           The Conversion Agreement is hereby cancelled effective as of this
date.
 
2.           Shareholder agrees to waive his rights to the Shares allowing the
Company to cancel the Shares. In consideration for the items set forth in
Section 1 above, the Company agrees to reinstate the Wages as a debt on the
books of the Company.

 
 

--------------------------------------------------------------------------------

 

3.           Shareholder warrants and represents that no other person or entity
has any interest in the matters released herein, and that it has not assigned or
transferred, or purported to assign or transfer, to any person or entity all or
any portion of the matters released herein.  Shareholder specifically represents
that he or it is the owner of the Shares and that there are no liens, mortgage,
deed of trust, pledge, claim, security interest, covenant, restriction,
easement, preemptive right, or any other encumbrance or charge of any kind.
 
4.           Each party shall be responsible for their own attorneys’ fees and
costs.
 
5.           Each party acknowledges and represents that: (a) they have read the
Agreement; (b) they clearly understand the Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selection; (e) they have
executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.
 
6.           This Agreement contains the entire agreement and understanding
concerning the subject matter hereof between the parties and supersedes and
replaces all prior negotiations, proposed agreement and agreements, written or
oral.  Each of the parties hereto acknowledges that neither any of the parties
hereto, nor agents or counsel of any other party whomsoever, has made any
promise, representation or warranty whatsoever, express or implied, not
contained herein concerning the subject hereto, to induce it to execute this
Agreement and acknowledges and warrants that it is not executing this Agreement
in reliance on any promise, representation or warranty not contained herein.
 
7.           This Agreement may not be modified or amended in any manner except
by an instrument in writing specifically stating that it is a supplement,
modification or amendment to the Agreement and signed by each of the parties
hereto.

 
2

--------------------------------------------------------------------------------

 

8.           Should any provision of this Agreement be declared or be determined
by any court or tribunal to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be severed and deemed not to be part of
this Agreement.
 
9.           The Parties agree that this Agreement is governed by the Laws of
the State of Florida and that any and all disputes that may arise from the
provisions of this Agreement and which cannot be otherwise resolved shall be
brought in the 9th Circuit Court, State of Florida, County of Orange.  The
Parties agree to waive their right to trial by jury for any dispute arising out
of this Agreement.
 
10.         This Agreement may be executed in facsimile counterparts, each of
which, when all parties have executed at least one such counterpart, shall be
deemed an original, with the same force and effect as if all signatures were
appended to one instrument, but all of which together shall constitute one and
the same Agreement.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.


Sanswire Corp.


By: /s/ Glenn Estrella
Name: Glenn Estrella
Title: CEO


/s/ Jonathan Leinwand
Jonathan Leinwand

 
3

--------------------------------------------------------------------------------

 
